Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 6/7/2022. The changes and remarks disclosed therein have been considered. Claims 1, 5, 11, 12, 15 have been amended. Therefore, claims 1-19 remain pending in the application.

Allowable Subject Matter
Claims 1-19 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Lo (US 20170293446 Al).
Lo discloses a flash memory device includes a flash memory comprising a plurality of pages for storing data, a control circuit configured to select a page of the plurality of pages in response to a received command, an accumulator configured to obtain a signal value of the selected page, and a comparator configured to compare the signal value with a predetermined value. The control circuit generates an indication signal indicative of a state of the selected page based on a comparison result.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: provide a first read voltage larger than the second program verify voltage to perform a plurality of first read operations to obtain a distribution range of currents of the second memory cells, and adjusts, by increasing, the second program verify voltage according to the distribution range, wherein the distribution range is between a first current value and a second current value of the second memory cells according to the plurality of first read operations.
Regarding independent claim 15 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: providing a first read voltage larger than the second program verify voltage to perform a plurality of read operations to obtain a distribution range of currents of the second memory cells, and adjusting, by increasing, the second program verify voltage according to the distribution range, wherein the distribution range is between a first current value and a second current value of the second memory cells according to the plurality of read operations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824